 



Exhibit 10 — Change of Control Severance Agreement dated November 7, 2005
between Juniata Valley Financial
Corp. and The Juniata Valley Bank and JoAnn N. McMinn.
CHANGE OF CONTROL SEVERANCE AGREEMENT
     THIS CHANGE OF CONTROL SEVERANCE AGREEMENT is entered into this 7th day of
November 2005, between JUNIATA VALLEY FINANCIAL CORP., a Pennsylvania business
corporation having its principal place of business in Mifflintown, Pennsylvania,
and THE JUNIATA VALLEY BANK, a state-chartered bank located in Juniata,
Pennsylvania (collectively, the “Bank”), and JOANN N. MCMINN, an individual
residing at 1510 Green Lane, Reedsville, Pennsylvania 17084 (the “Employee”).
     WHEREAS, the Employee has substantial knowledge, ability and experience
which are beneficial to the successful operation of the Bank; and
     WHEREAS, the Employee has recently accepted the position of Chief Financial
Officer at Bank (“CFO”); and
     WHEREAS, the Bank desires to secure for itself the benefit of the
Employee’s knowledge, ability and experience and be assured of the Employee’s
active participation in the business operations of the Bank; and
     WHEREAS, Employee will acquire and use extensive knowledge and information
about the Bank’s operations, much of which is confidential and proprietary in
nature; and
     WHEREAS, the Bank wishes to protect its confidential and proprietary
information as well as its general business interests; and
     WHEREAS, the Employee and the Bank wish to enter into this Agreement in
order to protect the confidential and proprietary interests of the Bank and to
induce the Employee to become actively involved in the business operations of
the Bank by providing the Employee with the opportunity to receive benefits
under this Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein
and intending to be legally bound, the parties agree as follows:
1. SEVERANCE BENEFIT. In consideration for agreeing to be bound hereunder, the
Employee will become eligible to receive the benefit provided in this Agreement.
The benefit payable under this Agreement is triggered upon termination of
Employee’s employment upon the occurrence of any of the events set forth in
Section 2 hereof following a Change of Control as defined in section 6. (b) of
this Agreement. The severance benefit will be equal to that amount which, when
reduced to its present value (determined by using a discount rate equal to one
hundred twenty(120%) percent of the applicable federal rate, as determined under
Section 1274(d) of the Internal Revenue Code of 1986, as amended, compounded
semiannually) equals 2.95 times Employee’s Average Annual Compensation. For
purposes of this Section, Employee’s Average Annual Compensation, shall be the
average of Employee’s annual compensation payable by the Bank and includible in
Employee’s gross income for the five (5) most recent taxable years (or such
shorter period as Employee has been employed by Bank, if less than five years)
ending before the date on which Employee’s employment with the Bank was
terminated.
     The benefit shall be in the form of a lump sum payment and shall be made no
later than thirty (30) days following the effective date of the termination.
     In the event Employee should breach Employee’s obligations under this
Agreement at any time, the Bank’s obligation under this Section shall terminate
immediately.
     2. TERMINATION OF EMPLOYMENT. If a Change of Control shall occur and if
thereafter, at any time, there shall be:
     (a) Any involuntary termination of Employee’s employment (other than for
Cause);
     (b) Any reduction in Employee’s title, responsibilities or authority,
including such title, responsibilities or authority as such may be increased
from time to time;
     (c) Any reduction in Employee’s salary in effect immediately prior to a
Change of Control, or any failure to provide Employee with benefits at least as
favorable as those enjoyed by Employee under any of the

20



--------------------------------------------------------------------------------



 



pension, life insurance, medical, health and accident, disability or other
employee plans of the Bank in which Employee participated immediately prior to a
Change of Control, or the taking of any action that would materially reduce any
of such compensation or benefits in effect at the time of the Change of Control,
unless such reduction relates to a reduction applicable to all employees
generally;
     (d) Any reassignment of Employee beyond a forty-five (45) minute commute by
automobile from Mifflintown, Pennsylvania; or
     (e) Any requirement that Employee travel in performance of her duties on
behalf of the Bank for a greater period of time during any year than was
required of Employee during the year preceding the year in which the Change of
Control occurred;
then, at the option of Employee, exercisable by Employee within one hundred
eighty (180) days of the occurrence of any of the foregoing events, the Employee
may resign from employment (or, if involuntarily terminated, give notice of
intention to collect the benefit hereunder) by delivering a notice in writing
(the “Notice of Termination”) to the Bank.
     3. DURATION OF AGREEMENT. This Agreement shall remain in effect only while
the Employee is the CFO or in a higher ranking position (as determined by the
Board of Directors) of the Bank.
     4. UNAUTHORIZED DISCLOSURE. During the term of this Agreement or at any
later time, the Employee shall not, without the written consent of the Bank,
disclose to any person (including an employee of the Bank or a Subsidiary),
other than a person to whom disclosure is reasonably necessary or appropriate or
required in connection with the performance by the Employee of her duties as an
Employee of the Bank, any material confidential information obtained by her
while in the employ of the Bank or any Subsidiary with respect to any of the
services, products, improvements, formulas, designs or styles, processes,
customers, methods of distribution or business practices, the disclosure of
which reasonably would be expected to materially damage the Bank; provided,
however, that for purposes of this Agreement, confidential information shall not
include any information known generally to the public (other than as a result of
unauthorized disclosure by the Employee) or any information of a type not
otherwise considered confidential by persons engaged in the same business or a
business similar to that conducted by the Bank.
     5. RESTRICTIVE COVENANTS. Except as otherwise provided below, upon
termination of her employment with the Bank (or a Subsidiary), regardless of the
circumstances or reasons for such termination, the Employee covenants and agrees
as follows:
     (a) NONCOMPETITION. Upon any termination of employment of Employee which
results in the payment of the Severance Compensation referred to in Paragraph 1,
Employee shall not directly or indirectly enter into or engage in the banking
business, either as an individual, or as a partner or joint venturer, or as an
employee, agent, officer, or director of another banking institution, for a
period of two (2) years after such termination, which would involve the
performance by Employee of active duties in the geographical area within a forty
(40) mile radius of Mifflintown, Pennsylvania. The existence of any material
claim or cause of action of the Employee against the Bank, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Bank of this covenant. The Employee acknowledges and agrees that
enforcement of this covenant not to compete will not prevent her from earning a
livelihood and that any breach of the restrictions set forth in this paragraph
will result in irreparable injury to the Bank for which it shall have no
adequate remedy at law, and that, therefore, the Bank shall be entitled to
injunctive relief in order to enforce the provisions hereof. In the event that
this paragraph shaft be determined by any court of competent jurisdiction to be
unenforceable in part by reason of it being too great a period of time or
covering too great a geographical area, it shall be in full force and effect as
to that period of time or geographical area determined to be reasonable by the
court.
     (b) RETURN OF MATERIALS. Upon termination of employment with the Bank for
any reason, including a termination of employment in conjunction with a Change
of Control, the Employee shall immediately deliver to the Bank all
correspondence, manuals, letters, notes, notebooks, reports and any other
documents and tangible items containing or constituting confidential information
about the Bank maintained at her office and shall promptly deliver all said
materials held by her at other locations.
     (c) NONSOLICITATION OF EMPLOYEES. The Employee shall not entice or solicit,
directly or indirectly, any other Employees or key management personnel of the
Bank to leave

21



--------------------------------------------------------------------------------



 



the employ of the Bank or its Subsidiaries to work with the Employee or any
entity with which the Employee has affiliated for a period of one year following
the Employee’s termination of employment with the Bank for any reason, including
a termination of employment in conjunction with a Change of Control.
     (d) NONSOLICITATION OF CUSTOMERS. The Employee shall not entice or solicit,
directly or indirectly, any client or customer of the Bank or any Subsidiary for
a period of one year following the Employee’s termination of employment with the
Bank for any reason, including a termination of employment in conjunction with a
Change of Control.
     (e) REMEDY. The Employee acknowledges and agrees that any breach of the
restrictions set forth in Sections 4 and 5 shall be deemed a material breach of
this Agreement and will result in irreparable injury to the Bank for which it
shall have no meaningful remedy in law and the Bank shall be entitled to
injunctive relief in order to enforce provisions hereof. Upon obtaining such
injunction, the Bank shall be entitled to pursue reimbursement from the Employee
and/or the Employee’s employer of costs incurred in securing a qualified
replacement for any employee enticed away from the Bank by the Employee.
Further, the Bank shall be entitled to set off against or obtain reimbursement
from the Employee of any payments owed or made to the Employee by the Bank
hereunder.
     6. DEFINITIONS.
     (a ) SUBSIDIARY. For purposes of this Agreement, the term “Subsidiary”
shall mean any bank, Bank or other entity of which the Bank owns, directly or
indirectly through one or more Subsidiaries, a majority of each class of equity
security having ordinary voting power in an election of directors.
     (b) CHANGE OF CONTROL. For purposes of this Agreement, the term “Change of
Control” shall mean:

  i)   An acquisition by any “person” or “group” (as those terms are defined or
used in Section 13(d) of the Exchange Act) of “beneficial ownership” (within the
meaning of Rule 13d-3 under the Exchange Act, specifically, including the
signing of a definitive agreement to acquire securities of JUVF) of securities
of Juniata Valley Financial Corp. (“JUVF”) representing 24.99% or more of the
voting power of JUVF’s securities then outstanding;     ii)   A merger,
consolidation or other reorganization of Bank, except where the resulting entity
is controlled, directly or indirectly, by JUVF;     iii)   A merger,
consolidation or other reorganization of JUVF, except where shareholders of JUVF
immediately prior to consummation of any such transaction continue to hold at
least a majority of the voting power of the outstanding voting securities of the
legal entity resulting from or existing after any transaction and a majority of
the members of the Board of Directors of the legal entity resulting from or
existing after any such transaction are former members of JUVF’s Board of
Directors;     iv)   A sale, exchange, transfer or other disposition of
substantially all of the assets of JUVF to another entity, or a corporate
division involving JUVF; or     v)   A contested proxy solicitation of the
shareholders of JUVF that results in the contesting party obtaining the ability
to cast 25% or more of the votes entitled to be cast in an election of directors
of JUVF.

(c) TERMINATION FOR CAUSE. For purposes of this Agreement, Employee’s
“Termination for Cause” shall mean that Employee is terminated for any of the
following reasons:

  i)   Negligent or willful failure or the continuing inability to perform
duties and functions reasonably assigned to Employee by the Board of Directors,
which neglect or failure is not corrected within thirty (30) days following
receipt of written notice of default;     ii)   The commission or a criminal act
against the Bank by Employee;

22



--------------------------------------------------------------------------------



 



  iii)   Default by the Employee in the performance of her obligations under
this Agreement, which default is not corrected within thirty (30) days following
receipt of written notice of default.

     7. NOTICE. For the purposes of this Agreement, notices and all other
communications shall be in writing and shall be deemed to have been duly given
when delivered or mailed by United States certified mail, return receipt
requested, postage prepaid, addressed as follows:

                  If to the Employee:   JoAnn N. McMinn
 
          1510 Green Lane
 
          Reedsville, PA 17084
 
                If to the Bank:   Juniata Valley Financial Corp. and
 
          The Juniata Valley Bank
 
          P.O. Box 66
 
          Mifflintown, PA 17059

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon actual receipt.
     8. BINDING EFFECT. This Agreement shall inure to the benefit of and be
binding upon the Employee and her heirs and personal representatives, and the
Bank and any successor to the Bank.
     9. ENFORCEMENT OF SEPARATE PROVISIONS. Should any provision of this
Agreement be ruled unenforceable for any reason, the remaining provisions of
this Agreement shall be unaffected thereby and shall remain in full force and
effect.
     10. AMENDMENT. Except as otherwise provided herein, this Agreement may be
amended or canceled only by mutual agreement of the parties in writing without
the consent of any other person. This Agreement may be amended to enhance the
benefits available to the Employee hereunder at any time, provided the Employee
consents in writing to any such amendment.
     11. ARBITRATION. In the event that any disagreement or dispute shall arise
between the parties concerning this Agreement, the issue(s) will be submitted to
binding arbitration in the City of Harrisburg, PA pursuant to the rules of the
American Arbitration Association. Any award entered shall be final and binding
upon the parties hereto and judgment upon the award may be entered in any court
having jurisdiction thereof. Attorneys’ fees and administrative court costs
incurred in connection with such actions shall be paid by the Bank.
     12. EMPLOYMENT. Nothing contained herein shall be construed as conferring
upon the Employee the right to continue in the employ of the Bank.
     13. PAYMENT OF MONEY DUE DECEASED EMPLOYEE. If the Employee dies prior the
payment of any moneys that may be due her from the Bank under this Agreement as
of the date of death, such moneys shall be paid to the executor, administrator,
or other personal representative of the Employee’s estate.
     14. LAW GOVERNING. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania.
     15. CAPTIONS; PRONOUNS. All captions are for convenience only and do not
form a substantive part of this Agreement. All pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, neuter, singular or
plural, as the identity of the person or persons may require.

23



--------------------------------------------------------------------------------



 



          Attest:   JUNIATA VALLEY FINANCIAL
 
      CORP.
 
       
/s/ Pamela S. Eberman
  By:   /s/ Francis J. Evanitsky
 
       
Pamela S. Eberman
      Francis J. Evanitsky
 
        Attest:   THE JUNIATA VALLEY BANK
 
       
/s/ Pamela S. Eberman
  By:   /s/ Francis J. Evanitsky
 
       
Pamela S. Eberman
      Francis J. Evanitsky
 
       

     
Witness:
  EMPLOYEE:
 
   
/s/ Judy Robinson
  /s/ JoAnn N. McMinn
 
   
Judy Robinson
  JoAnn N. McMinn

24